Exhibit 10.31.1

 

SUBLEASE AGREEMENT

BETWEEN

HEARTPORT, INC.,
a Delaware corporation

Sublandlord

AND

DELTAGEN, INC.,
a Delaware corporation

Subtenant

FOR PREMISES AT

700 Bay Road
Redwood City, California

Dated
July 10, 2001

BASIC SUBLEASE INFORMATION

             The following terms constitute the Basic Sublease Information for
this Sublease.  Where the following capitalized terms appear in this Sublease,
they shall have the meanings set forth opposite such terms in this Basic
Sublease Information.  All other capitalized terms used in this Sublease without
definition shall have the meanings ascribed to such terms in the Master Lease. 
The Basic Sublease Information is incorporated into and forms a part of the
Sublease.

Effective Date: July 10, 2001     Master Lease Amended and Restated Industrial
Build-to-Suit Lease, dated July 10, 2001, between Woodside Technology Center,
LLC, a Delaware limited liability company and successor in interest to Chestnut
Bay LLC, a California limited liability company, as landlord, and Heartport,
Inc., a Delaware corporation, as tenant.     Master Landlord Woodside Technology
Center, LLC, a Delaware limited liability company and successor in interest to
Chestnut Bay LLC, a California limited liability company     Sublandlord
Heartport, Inc., a Delaware corporation     Subtenant Deltagen, Inc., a Delaware
corporation     Building The building situated on the Real Property and commonly
known as 700 Bay Road, Redwood City, California, containing approximately
132,347 rentable square feet.     Master Premises All rentable area contained
within the Building, as further described in the Master Lease.     Sublease
Premises         Phase 1 A portion of the first and second floors of the
Building, as shown on Exhibit A, containing approximately 38,769 rentable square
feet.         Phase 2 A portion of the first and second floors of the Building,
as shown on Exhibit A, containing approximately 40,763 rentable square feet.    
    Phase 3 A portion of the first and second floors of the Building, as shown
on Exhibit A, containing approximately 24,815 rentable square feet.        
Phase 4 A portion of the first and second floors of the Building, as shown on
Exhibit A, containing approximately 28,000 rentable square feet.         Phases
1-4 together comprise all of the rentable square footage of the Building.  The
actual rentable square footage of each Phase shall be subject to remeasurement
in accordance with section 1(a).     Sublandlord's Address Prior to the Phase 4
Commencement Date:           Heartport, Inc.     700 Bay Road     Redwood City,
CA  94063       From and after the Phase 4 Commencement Date:         Heartport,
Inc.     c/o Ethicon, Inc.     U.S. Route 22 West     Somerville, NJ  08876    
Subtenant's Address Prior to the Phase 1 Commencement Date           Deltagen,
Inc.     1003 Hamilton Avenue     Menlo Park, CA 94025             From and
after the Phase I Commencement Date         Deltagen, Inc.     740 Bay Road    
Redwood City, CA  94063               Term Approximately eight (8) years and
nine (9) months, commencing on the Commencement Date and ending on the
Expiration Date, unless sooner terminated in accordance with this Sublease.    
Commencement Date October 15, 2001       Phase 1 Commencement Date October 15,
2001         Phase 2 Commencement Date October 15, 2001         Phase 3
Commencement Date December 15, 2001         Phase 4 Commencement Date The first
to occur of (a) the date specified in a written notice by Sublandlord to
Subtenant, which date shall be not earlier than (i) April 15, 2002 or (ii) the
date which is six (6) months from the date of such notice, whichever is later;
or (b) the third anniversary of the Commencement Date, whether or not notice is
given.       The Commencement Date for each Phase is subject to adjustment as
provided in section 2 below.     Expiration Date July 14, 2010, unless sooner
terminated in accordance with the terms of this Sublease.     Rent Commencement
Date:         Phase 1 Rent Commencement Date Phase 1 Commencement Date.        
Phase 2 Rent Commencement Date The earlier of (a) Subtenant's occupancy of Phase
2 for the conduct of its business or (b) one hundred twenty (120) days after the
Phase 2 Commencement Date.         Phase 3 Rent Commencement Date The earlier of
(a) Subtenant's occupancy of Phase 2 for the conduct of its business or (b) one
hundred twenty (120) days after the Phase 2 Commencement Date.              
Phase 4 Rent Commencement Date Phase 4 Commencement Date.     Security Deposit
At Sublease Execution:     Cash: $ 1,500,000.00       Letter of Credit: $
500,000.00         Subtenant's Proportionate
Share The ratio of the rentable square footage of each Phase of the Sublease
Premises, from and after the Commencement Date for each such Phase, to the total
rentable square footage of the Building, which the parties agree equals 132,347
rentable square feet. rounded to the nearest ten thousandths of a percent.  At
and after the Phase 4 Commencement Date, the Subtenant's Proportionate Share
shall be 100.0000%     Subtenant's Parking
Allotment That number of spaces obtained by multiplying 436 (the total number of
parking spaces serving the Building), by Subtenant's Proportionate Share in
effect from time to time.     Brokers For Sublandlord: Tory Corporate Real
Estate Advisors, Inc., dba The Staubach Company         For Subtenant: BT
Commercial/Technology Commercial     Exhibits Exhibit A – Sublease Premises
Floor Plan       Exhibit B – Master Lease (redacted)       Exhibit C – Form of
Letter of Credit       Exhibit D – Building Modifications       Exhibit E –
Schedule of Terms

SUBLEASE

             This Sublease, dated as of the Effective Date, is made by and
between Sublandlord and Subtenant with reference to the following facts and
understandings:

Recitals

             A.         Sublandlord is the tenant of the Master Premises
pursuant to the Master Lease.  A copy of the Master Lease, with certain economic
provisions not relevant to this Sublease redacted, is attached as Exhibit B to
this Sublease.

             B.          Subtenant desires to sublease the Sublease Premises
from Sublandlord, and Sublandlord desires to sublease the Sublease Premises to
Subtenant, on and subject to all of the terms and conditions of this Sublease.

Agreement

             In consideration of the mutual covenants of the parties set forth
herein, and other valuable consideration, the receipt and sufficiency of which
are acknowledged, Sublandlord and Subtenant, intending to be legally bound,
hereby agree as follows:

             1.          Sublease; Common Area; Parking.

             (a)         Sublease Premises.  Sublandlord hereby subleases to
Subtenant, and Subtenant hereby subleases from Sublandlord, the Sublease
Premises, in phases as depicted on Exhibit A attached to this Sublease and
described in the Basic Sublease Information (each a "Phase"), on and subject to
all of the terms, covenants and conditions set forth herein.  The parties
acknowledge that Exhibit A shows the approximate location of the Sublease
Premises, demising walls, interior partition walls, and movable partitions and
other details.  Exhibit A is not intended to constitute an agreement,
representation or warranty as to the exact location of the Sublease Premises,
any Common Areas or any elements thereof.
             (b)        Re-measurement of Phases.  Subtenant shall, within sixty
(60) days after the execution of this Sublease, cause the rentable square
footage of each Phase of the Sublease Premises to be re-measured in accordance
with the measurement principles articulated in BOMA International's Standard
Method for Measuring Floor Area in Office Buildings, ANSI/BOMA Z65.1-1996 (the
"BOMA Standard").  The results shall be certified to Sublandlord by Subtenant's
architect or engineer as conforming to the BOMA Standard, which certification
shall be delivered to Sublandlord prior to the expiration of such sixty (60) day
period.  The results of such re-measurement shall be subject to Sublandlord's
reasonable approval, within ten (10) days after Sublandlord's receipt of such
certification, and shall be subject to adjustment to the extent determined by
Sublandlord not to be in conformance with the BOMA Standard.  Notwithstanding
the foregoing, the rentable square footage of each Phase shall be subject to
reasonable adjustment so that the aggregate rentable square footage of all
Phases shall equal the total rentable square footage of the Building, as
specified in the Basic Sublease Information.  Sublandlord and Subtenant agree
that the total rentable square footage of the Building as specified in the Basic
Sublease Information shall be controlling and shall not be subject to
remeasurement or modification.  Unless and until re-measured as provided above,
the rentable square footage of each Phase shall be as specified in the Basic
Sublease Information, which footage shall be used to determine the Base Rent for
each Phase, Subtenant's Proportionate Share, Subtenant's Parking Allotment and
Subtenant's share of utilities expenses (subject to the adjustments permitted in
subsection 3(d) below).  Within ten (10) days after Sublandlord's approval of
the re-measurement, as provided above, Sublandlord and Subtenant shall enter
into an amendment to this Sublease, substantially in the form of Exhibit E
hereto, setting forth the actual square footage of each Phase, the amount of the
Base Rent for each Phase during the Term (except for Phase 4), Subtenant's
Proportionate Share, and Subtenant's Parking Allotment.  Subtenant's failure to
execute such amendment shall not affect Subtenant's obligations under this
Sublease.  Any adjustment to the Rent paid by Subtenant prior to Sublandlord's 
approval of the re-measurement and required as a result of such re-measurement
shall be made either by credit against the next Rent coming due (in the case of
an overpayment) or by Subtenant paying any shortfall to Sublandlord within
fifteen (15) days after Sublandlord's approval of the re-measurement. 
Notwithstanding the foregoing, the Base Rent applicable to Phase 1 for each of
the first four months following the Phase 1 Rent Commencement Date shall be
$67,845.75 per month.

                           (c)         Common Area Rights.  During the Sublease
Term, Subtenant shall have a non-exclusive license, in common with Sublandlord,
Master Landlord, all other subtenants or occupants of the Project, and their
respective employees, agents, representatives and invitees, to use the Common
Areas of the Project.

                           (d)        Parking.  During the Sublease Term,
Subtenant shall have a non-exclusive license, in common with Sublandlord, Master
Landlord, all other subtenants or occupants of the Project, and their respective
employees, agents, representatives and invitees, to use that number of parking
spaces indicated on the Basic Sublease Information as Subtenant's Parking
Allotment corresponding to the Phase Commencement Date then in effect. 
Subtenant's Parking Allotment shall be subject to adjustment as provided in
subsection 1(b) above.
             2.          Term; Possession; Occupancy; Early Access.

                           (a)         Term; Commencement Date.  The Term of
this Sublease shall commence on the Commencement Date and shall end on July 14,
2010, unless sooner terminated in accordance with the terms of this Sublease. 
Notwithstanding the foregoing, Subtenant's obligations with respect to (i) Phase
1 shall commence on the Phase I Commencement; (ii) Phase 2 shall commence on the
Phase 2 Commencement Date; (iii) Phase 3 shall commence on the Phase 3
Commencement Date; and (iv) Phase 4 shall commence on the Phase 4 Commencement
Date.  In the event that Subtenant takes occupancy of a Phase for the conduct of
its business operations prior to the Commencement Date for such Phase, as
specified in the Basic Sublease Information, then the Commencement Date for such
Phase shall be adjusted to the date on which such occupancy of the Phase first
occurred.

                           (b)        Possession.  Sublandlord shall use
reasonable efforts to tender possession of each Phase of the Sublease Premises
to Subtenant on or before the Commencement Date for such Phase, vacant of all
occupants and in the condition required by section 6 below.   If requested by
Sublandlord, Subtenant shall execute an amendment to this Sublease setting forth
the actual Commencement Date for a Phase and the Base Rent then applicable to
such Phase; provided, however, that Subtenant's failure to execute such an
amendment shall not affect Subtenant's obligations under this Sublease.  If
Sublandlord, for any reason whatsoever, fails to deliver possession of any Phase
of the Sublease Premises to Subtenant by the Commencement Date for such Phase,
then (i) this Sublease shall not be void or voidable, (ii) Sublandlord shall not
be liable to Subtenant for any loss or damage resulting therefrom and (iii) the
Term of this Sublease shall not be extended.  However, in that event, the
Commencement Date for such Phase shall be delayed until the date on which
Sublandlord tenders possession of such Phase to Subtenant, and Subtenant shall
not be liable for the payment of Rent with respect to such Phase until the
Commencement Date for such Phase has occurred.  Notwithstanding the foregoing,
(x) Sublandlord shall have a period of two weeks from completion of the second
floor demising wall (described in paragraph (B)(1)(b) of Exhibit D hereto) to
relocate its operations to the second floor of the Phase 4 Premises, without
such period constituting a delay by Sublandlord in tendering possession of the
Sublease Premises, and (y) if Sublandlord is delayed in tendering possession of
a Phase on or before the Commencement Date for such Phase as a result of the act
or omission of Subtenant, then the Commencement Date for such Phase shall be the
date on which the Commencement Date for such Phase would have occurred in the
absence of such delay by Subtenant.  Sublandlord acknowledges that Sublandlord
will be able to relocate its operations from the Phase 1, 2 and 3 portions of
the Sublease Premises into the Phase 4 portion of the Sublease Premises when the
demising walls for the second floor portion of Phase 4 (described in paragraph
(B)(1)(b) of Exhibit D hereto) are complete and the first floor portion of Phase
4 is separately demised and secure.  Such first floor demising work sufficient
to enable Sublandlord to vacate the first floor portions of Phases 1, 2 and 3
may be satisfied by Subtenant either completing the first floor demising wall
described in paragraph (B)(1)(a) of Exhibit D hereto or installing temporary
partition walls (reasonably acceptable to Sublandlord to separate and provide
security for such area) pending completion of such first floor demising wall.
                           (c)         Early Access.  Provided that all
conditions to the effectiveness of this Sublease have been satisfied,
Sublandlord agrees to provide Subtenant with access to Phase 1 and Phase 2 as
soon as reasonably practicable for the sole purpose of designing, constructing
and installing the Subtenant Improvements (defined in section 7) and the
Building Modifications (defined in section 8) and otherwise preparing such
Phases for Subtenant's occupancy.  Similarly, Sublandlord agrees to provide
Subtenant with access to Phase 3, for such purposes, as soon as reasonably
practicable following the vacation of such Phase by its current occupant.  Such
access shall be on all of the terms and conditions of this Sublease except that
(i) Subtenant's obligation to pay Base Rent applicable to a Phase shall commence
on the Rent Commencement Date for each such Phase, (ii) Subtenant's obligation
to pay Subtenant's Proportionate Share of Common Area Expenses and insurance,
and Subtenant's obligation to pay Subtenant's share of  utilities expenses shall
commence on commencement of demolition or construction work by Subtenant in the
Sublease Premises, and (iii) Subtenant's obligation to pay Subtenant's
Proportionate Share of Real Property Taxes shall commence on the Commencement
Date for each such Phase.  All activities by Subtenant and its employees,
agents, contractors, subcontractors and invitees in each Phase prior to the
Commencement Date for such Phase shall be conducted in accordance with the terms
of this Sublease and in a manner so as to minimize any disruption to the
operations of Sublandlord or other subtenants in the Building.  Notwithstanding
anything herein to the contrary, Subtenant shall not be provided with early
access to any Phase pursuant to this subsection 2(c) unless and until (i) all
conditions precedent to this Sublease have been satisfied, (ii) Subtenant has
deposited with Sublandlord the cash portion and the Letter of Credit portion of
the Security Deposit (as provided in section 4), (iii) Subtenant has paid to
Sublandlord the Base Rent due for the first month of the Sublease Term (as
provided in section 3), and (iv) Subtenant has provided to Sublandlord evidence
of all insurance required to be maintained by Subtenant under this Sublease.

             3.          Rent.

                           (a)         Base Rent.  Subtenant shall pay to
Sublandlord monthly base rent ("Base Rent")  in advance on the first day of each
calendar month during the Term of this Sublease commencing on the Commencement
Date corresponding to each Phase.  Base Rent shall be paid by Subtenant, without
prior notice and free of all claims, demands or setoffs of any kind or character
whatsoever, to Sublandlord at Sublandlord's Address or to such other address as
Sublandlord may specify to Subtenant in a written notice.  If a Rent
Commencement Date for a Phase occurs on a date other than the first day of a
calendar month, or if the Term ends on a date other than the last day of a
calendar month, then the Base Rent due for such month shall be prorated on a per
diem basis with respect to the portion of the calendar month within the Term. 
All sums other than Base Rent that Tenant is obligated to pay under this
Sublease will be deemed to be additional rent due, regardless of whether those
sums are designated as "additional rent".  The term "Rent" means the Base Rent
and all additional rent payable under this Sublease.  The Base Rent payable
under this Sublease shall be the product of the Base Rent per rentable square
foot, as set forth in the following table, multiplied by the rentable square
footage of each Phase of the Sublease Premises in effect from and after the Rent
Commencement Date for each such Phase.

  Base Rent Per R.S.F.   Phase 1 Rent Commencement Date through Month 4 $ 1.75  
Month 5 through 10/14/02 (Phase 1) $ 2.75   Phase 2 Rent Commencement Date
through 10/14/02 $ 2.75   Phase 3 Rent Commencement Date through 10/14/02 $ 2.75
  10/15/02 through 10/14/03 $ 2.8325   10/15/03 through 10/14/04 $ 2.9175  
10/15/04 through 10/14/05 $ 3.0050   10/15/05 through 10/14/06 $ 3.0951  
10/15/06 through 10/14/07 $ 3.1880   10/15/07 through 10/14/08 $ 3.2836  
10/15/08 through 10/14/09 $ 3.3822   10/15/09 through 07/14/10 $ 3.4836  

Base Rent for Phase 4 shall be the product of the rentable square footage of
Phase 4 and the Base Rent per rentable square foot in effect on the Phase 4 Rent
Commencement Date.  Upon execution of this Sublease by Subtenant, Subtenant
shall pay to Sublandlord the sum of $67,845.75, which shall be applied against
the Base Rent due for the first month of the Sublease Term.  Notwithstanding any
re-measurement of the rentable square footage of the Sublease Premises, the Base
Rent applicable to Phase 1 for each of the first four months following the Phase
1 Rent Commencement Date shall be $67,845.75 per month.

                           (b)        Adjustments to Base Rent.  As shown in the
above table, Base Rent shall be adjusted, effective October 15 of each year
during the Term, to an amount which is 103% of the Base Rent in effect during
the immediately preceding calendar month.

                           (c)         Additional Rent.  In addition to paying
the Base Rent, Subtenant shall pay to Sublandlord Subtenant's Proportionate
Share of Common Area Expenses, Real Property Taxes, insurance and all other
expenses which are charged to Sublandlord by Master Landlord under the Master
Lease which are applicable to the Sublease Premises or Subtenant's use thereof. 
Subtenant shall not be liable for any fee or expense charged by Master Landlord
to Sublandlord solely as a result of Sublandlord's failure to perform its
obligations under the Master Lease except and to the extent that such failure is
the result of the act or omission of Subtenant.

                           (d)        Utilities Expenses.  Subtenant's
obligations with respect to utilities supplied to or used at the Sublease
Premises shall be governed by section 4 of the Master Lease.  However, so long
as the Sublease Premises consists of less than the entire Building then, with
respect to any utilities that are not separately metered to the Sublease
Premises, Subtenant shall pay Subtenant's Proportionate Share of such utilities'
expense, as additional rent, within fifteen (15) days after written invoice from
Sublandlord.  If Sublandlord determines that Subtenant has used or is using a
disproportionate amount of any utility that is not separately metered to the
Sublease Premises, or an amount that is in excess of the amount that would be
customarily supplied to the Sublease Premises for office and
research/development purposes, the Sublandlord shall be entitled to make a
reasonable determination of Subtenant's share of such utilities' expense and
Subtenant shall pay such amount within fifteen (15) days after written invoice
from Sublandlord.
             4.          Security Deposit.  Concurrently with Subtenant's
execution of this Sublease, Subtenant shall deposit with Sublandlord the cash
portion of the Security Deposit in the amount set forth in the Basic Sublease
Information and the Letter of Credit in the amount specified in the Basic
Sublease Information, as security for the performance and observance by
Subtenant of all of the terms, covenants and conditions of this Sublease by
Subtenant to be kept and performed during the Term.  The cash portion of the
Security Deposit and the Letter of Credit shall together constitute the
"Security Deposit".  In the event Sublandlord transfers its interest in this
Sublease, Sublandlord shall transfer the Security Deposit then held by
Sublandlord to Sublandlord’s successor in interest, and thereafter Sublandlord
shall have no further liability to Subtenant with respect to the Security
Deposit.

                           (a)         Application of Security Deposit.  If
Subtenant defaults in the full and timely performance of any or all of
Subtenant's covenants and obligations under this Sublease, after notice and the
expiration of any applicable cure period, then Sublandlord may, at the option of
Sublandlord, from time to time and without waiving any other remedy available to
Sublandlord, appropriate or apply such portion of the Security Deposit (either
the cash portion or the Letter of Credit Proceeds, defined below) in the amount
and to the extent necessary (i) to cure any Event of Default under this Sublease
and to compensate Sublandlord for any loss or damage Sublandlord incurs as a
result of such Event of Default, (ii) to repair damage to the Sublease Premises
caused by Subtenant and not repaired by Subtenant in accordance with this
Sublease, (iii) to clean and repair the Sublease Premises upon termination of
this Sublease, if Subtenant fails to deliver possession of the Sublease Premises
to Sublandlord in accordance with the terms of this Sublease, and (iv) to
reimburse Sublandlord for the payment of any amount which Sublandlord may for
any other purpose spend or be required to spend by reason of an Event of
Default, it being understood that any use of the Security Deposit shall not
constitute a bar or defense to any of Sublandlord’s remedies as a result of such
Event of Default.  The Security Deposit shall not be deemed an advance rent
deposit or an advance payment of any other kind, or a measure of Sublandlord’s
damages upon an Event of Default.

                           (b)        Cash Security Deposit.  In the event that
Sublandlord applies all or any portion of the cash Security Deposit as provided
above, Subtenant shall pay to Sublandlord, within fifteen (15) days following
demand, the amount so applied in order to restore the cash Security Deposit to
the amount stated in the Basic Sublease Information.  Subtenant's failure to do
so within such fifteen (15) day period shall constitute an Event of Default
under this Sublease.  Sublandlord shall return the cash portion of the Security
Deposit (or so much thereof as remains) to Subtenant within forty-five (45) days
following the expiration of the Term and satisfaction by Subtenant of all its
obligations under this Sublease.  Sublandlord's obligations with respect to the
Security Deposit are those of a debtor and not a trustee.  Subject to
Sublandlord's right to apply the Security Deposit as provided herein,
Sublandlord shall cause the cash portion of the Security Deposit and any Letter
of Credit Proceeds to be held in one or more federally insured interest bearing
accounts, separate from Sublandlord's general funds, and/or in United States
Treasury bills or notes.  Provided that no Event of Default shall have occurred
during the Term, all interest which accrues and is paid with respect to the
Security Deposit shall, after deducting all fees and expenses applicable
thereto, be paid to Subtenant within a reasonable time after the end of each
calendar year (but not later than March 1 of each year).  From and after the
occurrence of an Event of Default, all such interest shall be added to and
become a part of the Security Deposit.  Sublandlord shall provide to Subtenant,
promptly following receipt by Sublandlord but not more frequently than
quarterly, copies of account statements received by Sublandlord with respect to
the Security Deposit.  If not otherwise provided by the financial institution or
investment management firm holding the Security Deposit, Sublandlord shall also
provide Subtenant with an annual statement of income and expenses applicable to
the Security Deposit.  Sublandlord shall have no liability for any loss or
diminution in the value of the Security Deposit or for achieving any particular
rate of return thereon, provided that the Security Deposit is invested, held and
applied as provided herein.  In the event that the amount of the Security
Deposit declines for any reason to an amount less than the amount stated in the
Basic Sublease Information, Subtenant shall, within fifteen (15) days following
written demand, deposit with Sublandlord the amount necessary to restore the
Security Deposit to the amount stated in the Basic Sublease Information.

                           (c)         Letter of Credit.  In addition to the
cash portion of the Security Deposit, Subtenant shall deliver to Sublandlord,
within ten (10) business days after the execution of this Sublease, a Letter of
Credit (defined in subsection 4(d) below) in the amount set forth in the Basic
Sublease Information (the “LC Face Amount”) as additional security for
Subtenant’s performance of all of Subtenant’s covenants and obligations under
this Sublease.  The Letter of Credit shall be maintained in effect from the date
of its issuance through the date that is forty-five (45) days after the
expiration of the Term (the “LC Termination Date”).  On the LC Termination Date,
Sublandlord shall return to Subtenant the Letter of Credit and any Letter of
Credit Proceeds then held by Sublandlord (other than those Letter of Credit
Proceeds Sublandlord is entitled to retain under the terms of this section 4);
provided, however, that in no event shall any such return be construed as an
admission by Sublandlord that Subtenant has performed all of its obligations
hereunder.  Upon the occurrence of an Event of Default, Sublandlord may (but
shall not be required to) draw upon the Letter of Credit in the amounts and for
the purposes set forth in subsection 4(a) above.  The amounts drawn under the
Letter of Credit are referred to herein as the “Letter of Credit Proceeds”.  Any
Letter of Credit Proceeds which are drawn against the Letter of Credit  shall be
held, pending application for the purposes permitted by this Sublease, in the
same manner as the cash portion of the Security Deposit.  In such event and upon
written notice from Sublandlord to Subtenant specifying the amount of the Letter
of Credit Proceeds so utilized by Sublandlord and the purpose for which such
amount was applied, Subtenant shall immediately deliver to Sublandlord an
amendment to the Letter of Credit or a replacement Letter of Credit so that the
Letter of Credit is again in the full LC Face Amount.  Subtenant’s failure to
deliver such an amendment or replacement Letter of Credit to Sublandlord within
fifteen (15) days of Sublandlord’s notice shall constitute an Event of Default
hereunder.
                           (d)        Form and Terms of Letter of Credit.  As
used herein, Letter of Credit shall mean an unconditional, stand-by irrevocable
letter of credit (herein referred to as the “Letter of Credit”), issued by a
state or federally chartered financial institution insured by the Federal
Deposit Insurance Corporation with assets of not less than Fifty Billion Dollars
($50,000,000,000.00) and otherwise reasonably acceptable to Sublandlord (the
“Bank”), naming Sublandlord as beneficiary, in the amount of the LC Face Amount,
substantially in the form of Exhibit C to this Sublease, and otherwise in form
and substance reasonably satisfactory to Sublandlord.  If at any time during the
Term of this Lease, the Bank does not meet the qualifications set forth above
(notwithstanding Sublandlord’s prior approval of such institution), then
Subtenant shall, on the next renewal date of the Letter of Credit, replace the
Letter of Credit with a substitute Letter of Credit issued by a Bank reasonably
approved by Sublandlord and otherwise satisfying the requirements of this
section 4.  The Letter of Credit shall be for a one-year term and shall
provide:  (i) that Sublandlord may make partial and multiple draws thereunder,
up to the face amount thereof, (ii) that Sublandlord may draw upon the Letter of
Credit up to the full amount thereof and the Bank will pay to Sublandlord the
amount of such draw upon receipt by the Bank of a sight draft signed by
Sublandlord and accompanied by a written certification from Sublandlord to the
Bank stating either that:  (A) an Event of Default has occurred and is
continuing under this Sublease and any applicable grace period has expired or
Sublandlord is otherwise entitled to draw on the Letter of Credit, or (B)
Sublandlord has not received notice from the Bank at least thirty (30) days
prior to the then current expiry date of the Letter of Credit that the Letter of
Credit will be renewed by the Bank for at least one (1) year beyond the relevant
annual expiration date or, in the case of the last year of the Term, forty-five
(45) days after the expiration of the Term, together with a replacement Letter
of Credit or a modification to the existing Letter of Credit effectuating such
renewal, and Subtenant has not otherwise furnished Sublandlord with a
replacement Letter of Credit as hereinafter provided; and (iii) that the
beneficial interest under the Letter of Credit shall be freely transferable one
or more times and, therefore, in the event of Sublandlord’s (or any successor
Sublandlord’s) assignment or other transfer of its interest in this Sublease,
the Letter of Credit shall be freely transferable by Sublandlord (or any
successor Sublandlord), without recourse and without the payment of any fee or
consideration by Sublandlord, to the assignee or transferee of such interest and
the Bank shall confirm the same to Sublandlord (or such successor) and such
assignee or transferee.  In the event that the Bank shall fail to (y) notify
Sublandlord that the Letter of Credit will be renewed for at least one (1) year
beyond the then applicable expiration date (or, in the case of the last year of
the Term, within forty-five (45) days of the expiration of the Term), and (z)
deliver to Sublandlord a replacement Letter of Credit or a modification to the
existing Letter of Credit effectuating such renewal, and Subtenant shall not
have otherwise delivered to Sublandlord, at least thirty (30) days prior to the
relevant annual expiration date, a replacement Letter of Credit in the amount
required hereunder and otherwise meeting the requirements set forth above, then
Sublandlord shall be entitled to draw on the Letter of Credit as provided above,
and shall hold the proceeds of such draw as Letter of Credit Proceeds which may
be applied as provided in this section 4.  Notwithstanding any of the foregoing,
in no event shall the sum of the Letter of Credit Proceeds and the remaining
balance on the Letter of Credit (or any required replacement thereof) exceed the
LC Face Amount.

                           (e)         Conversion of Portion of Cash Security
Deposit to Letter of Credit.  If no Event of Default has occurred under this
Sublease on or before December 31, 2005, then after that date and upon
Sublandlord's receipt of an additional Letter of Credit in the face amount of
$500,000.00 or an amendment to the then existing Letter of Credit increasing the
LC Face Amount thereof by an additional $500,000.00, Sublandlord shall, within
ten (10) days after receipt of such additional Letter of Credit or amendment,
refund to Subtenant $500,000.00 from the cash portion of the Security Deposit. 
If Subtenant elects to provide Sublandlord with an additional Letter of Credit,
such Letter of Credit shall conform to and be governed by the provisions of this
Sublease pertaining to the original Letter of Credit.

             5.          Use.  Subtenant shall use the Sublease Premises solely
for the Permitted Use under the Master Lease, and for no other purpose.

             6.          Condition of Sublease Premises.  Upon taking possession
of a Phase of the Sublease Premises, Subtenant shall be deemed to have accepted
such Phase in its existing "AS IS" condition.  Sublandlord agrees to deliver
possession of each Phase of the Sublease Premises in its "as is" condition,
"broom clean" , with all electrical, plumbing, HVAC and other Building systems
in good operating condition, subject to Subtenant's Improvements (defined in
section 7) and the Building Modifications (defined in section 8).  Sublandlord
shall have no liability for any Building system that is not in good operating
condition if such condition is due to any Subtenant Improvement, Building
Modification or any act or misuse by Subtenant or its agents, employees,
contractors or invitees, or for any condition of which Sublandlord is not
notified in writing within sixty (60) days after the Commencement Date. 
Subtenant acknowledges that it has conducted its own investigation of the
Sublease Premises, including, without limitation, its physical condition,
compliance with laws, suitability for Subtenant's intended purpose, and such
other matters which Subtenant has determined, in its discretion, to be necessary
and appropriate to Subtenant's decision to enter into this Sublease.  Neither
Sublandlord nor anyone acting on its behalf has made any representation or
warranty concerning the condition, operation, permitted use, legal compliance or
suitability of the Sublease Premises that is not expressly set forth in this
Sublease.  Sublandlord shall have no obligation to make any repair, alteration
or modification to the Sublease Premises, except as expressly set forth herein.
             7.          Subtenant Improvements.  Subtenant shall have the
right, at Subtenant's sole expense,  to make certain Alterations to each Phase
of the Sublease Premises (the "Subtenant Improvements") during any early access
period provided under subsection 2(c) for such Phase and following the
Commencement Date of such Phase.  The Subtenant Improvements shall be made on
and subject to the terms and conditions of the Master Lease, and shall be
subject to Sublandlord's approval of the plans and specifications therefor, and
Subtenant's architect, general contractor and subcontractors, which approvals
shall not be unreasonably withheld.  Notwithstanding the provisions of section
9(a) of the Master Lease, Subtenant shall make no Alteration that affects the
Building structure or any Building system, or which is visible from outside the
Sublease Premises without Sublandlord's prior written approval, which shall not
be unreasonably withheld.  Prior to commencement of the Subtenant Improvements,
the Building Modifications (pursuant to section 8 below), or any other
Alteration, Subtenant shall provide Sublandlord with evidence that Subtenant
carries "Builder's All Risk" insurance in an amount approved by Sublandlord
covering the construction of such Subtenant Improvements, Building Modifications
and Alterations, and such other insurance as Sublandlord may reasonably require.

             8.          Building Modifications.  Subtenant acknowledges that
certain Alterations to the Building (the "Building Modifications") are required
to be made in order to separate and separately demise Phase 1, 2 and 3 of the
Sublease Premises from Phase 4, which is the portion of the Master Premises to
be retained and occupied by Sublandlord prior to the Phase 4 Commencement Date,
and to prevent the transmission of contaminants from Phase 1, 2 and 3 of the
Sublease Premises to Phase 4.  Such Building Modifications are required, without
limitation, to accommodate Subtenant's operational and infrastructure
requirements in the Sublease Premises, Sublandlord's FDA, Factory Mutual and
product quality and sterility requirements, and the parties' mutual security
requirements.  Those Alterations constituting Building Modifications for
purposes of this Sublease may include, without limitation, demising the existing
loading dock, installing demising walls from the floors to the underside of the
ceiling decks, relocating and isolating the water, sewer, electrical and HVAC
systems between Phases 1, 2 and 3 on the one hand, and Phase 4 on the other
hand, and modifying the fire safety and security systems of the Building.  The
Building Modifications are set forth in more detail in Exhibit D to this
Sublease.  All Building Modifications shall be made in compliance with the terms
of the Master Lease by Subtenant's contractor, concurrently with the Subtenant
Improvements for Phase 1, based on plans and specifications approved in writing
by Sublandlord.  Sublandlord shall have the right to inspect the Building
Modification work while in progress, and to require reasonable change orders as
determined by Sublandlord to be necessary or appropriate.  All Building
Modification work shall be performed in a manner so as to minimize any
disruption to the business operations of Sublandlord and other subtenants in the
Building.  Sublandlord shall have the right to adjust the contractor's schedule
to the extent reasonably necessary to minimize disruption to Sublandlord's
operations.  Except as may be expressly set forth to the contrary in Exhibit D,
the Building Modifications shall made at Subtenant's expense.  To the extent
that any cost item for the Building Modifications is agreed by Sublandlord and
Subtenant to be paid by Sublandlord, Sublandlord shall reimburse Subtenant for
such cost item within thirty (30) days after presentation of Subtenant's paid
invoice with supporting documentation.  All Alterations made by Subtenant shall
be subject to surrender or removal by Subtenant as provided in the Master Lease.

             9.          Assignment and Subletting.  Subtenant shall not
mortgage, pledge, hypothecate, encumber or permit any lien to attach to this
Sublease or Subtenant's interest in the Sublease Premises.  Subtenant shall not
assign this Sublease or sublet or license all or any portion of the Sublease
Premises, or permit the occupancy or use of the Sublease Premises by any other
person or entity other than its employees and contractors during the term of
their employment or contracts with Subtenant (collectively referred to as
"Transfers"), whether voluntarily, involuntarily or by operation of law, except
in compliance with the Master Lease and with Sublandlord's prior written
consent, which shall not be unreasonably withheld.  Sublandlord's consent shall
not be required for a Transfer to an Affiliate, as provided in section 15(d) of
the Master Lease.  Whether or not Sublandlord consents to a proposed Transfer,
Subtenant shall pay Sublandlord's fees and expenses in reviewing and responding
to such proposal, including, without limitation, reasonable fees of
Sublandlord's attorneys, accountants, architects and consultants, within fifteen
(15) days after written notice from Sublandlord.  If Sublandlord consents to a
Transfer, Subtenant shall pay to Sublandlord fifty percent (50%) of any
"Transfer Premium" received by Subtenant in respect of such Transfer.  "Transfer
Premium" shall mean all rent or other consideration payable by the transferee
under such Transfer which is in excess of the Base Rent payable by Subtenant
under this Sublease, for the portion of the Sublease Premises that is applicable
to such Transfer, after deducting Subtenant's reasonable expenses for (a)
brokerage commissions, marketing costs and legal expenses for such Transfer, and
(b) Alterations to the Sublease Premises required in connection with the
Transfer.  "Transfer Premium" shall also include, but not be limited to, key
money, bonus money, payment for assets or services in excess of the fair market
value thereof, or other consideration paid by the transferee to Subtenant in
connection with such Transfer.  Consent to any Transfer shall not constitute
consent to any other Transfer.
             10.        Master Lease and Sublease Terms.  Subtenant acknowledges
that it has read and is familiar with all of the terms and conditions of the
Master Lease to the extent applicable to the Sublease Premises.  The terms of
the Master Lease are incorporated by this reference into this Sublease, except
to the extent specifically excluded from this Sublease or modified by the terms
of this Sublease.

                           (a)         The following provisions of the Master
Lease are excluded from this Sublease or, if so indicated, modified for purposes
of this Sublease (with the entries under "Description" being for reference
purposes only):

Excluded and/or Modified Provision   Description       Definitions of Effective
Date, Landlord, Landlord's Address for Notice, Tenant, Tenant's Address for
Notice, Premises, Tenant's Proportionate Share of Common Area Expenses, Term,
Base Rent Per Month, Security Deposit, Letter of Credit.   Basic Lease
Information       Section 1   Premises Section 2   Term Section 3   Rent Section
6(b)(i), second sentence   Common Areas; parking Section 11(b)(iii)  
Environmental Provisions; Disclosure, Etc.; Assignment of R&H Indemnification
(subject to section 10(j) below) Section 11(j)(ii)   Environmental Provisions;
Liability; Landlord's Indemnification of Tenant Section 12(a)(ii)(B)   Damage
and Destruction; Casualty; Greater than 270 Days Section 12(a)(iv), after the
second sentence   Damage and Destruction; Casualty; Total Destruction Section
14(a)(i) is modified to shorten the five (5) day period to three (3) days  
Default; Events of Default Section 14(a)(iii) is modified to shorten the thirty
(30) day period to twenty (20) days   Default; Events of Default Section 21  
Security Section 33, first sentence   Signage Section 38   Brokerage Commission
Section 40   Holding Over Section 45   Original Lease; Letter of Credit
Agreement Exhibit D-1   R&H Landlord Redacted Purchase Agreement Exhibit D-2  
R&H Access Agreement

                           (b)        In the event of any conflict between the
provisions of the Master Lease and the provisions of this Sublease, the
provisions of this Sublease shall control.  In the event that a provision of
this Sublease addresses the same subject matter as a provision of the Master
Lease, the two provisions shall be read together to the maximum extent possible,
and those provisions of the Master Lease which are directly contradicted by or
excluded from this Sublease shall be controlled by the provisions of this
Sublease.  Subtenant assumes and agrees to perform the obligations of the Tenant
under the Master Lease which are incorporated into this Sublease and applicable
to the Sublease Premises.
                           (c)         For purposes of this Sublease, the
following terms appearing in the Master Lease shall have the meanings indicated
below: (i) "Landlord" shall mean Sublandlord; (ii) "Tenant" shall mean
Subtenant; (iii) "Premises" shall mean each Phase of the Sublease Premises from
and after the Commencement Date for such Phase; (iv) "Term" shall mean the
"Term" as defined in this Sublease; and (v) "Lease" shall mean "Sublease".  All
other capitalized terms which are defined in this Sublease and appear in the
Master Lease shall have the meanings given to such terms in this Sublease. 
References herein to "Master Landlord" shall mean the holder of the Landlord's
interest in the Master Lease.

                           (d)        Any non-liability, release, indemnity or
hold harmless provision in the Master Lease for the benefit of Master Landlord
(as landlord thereunder) shall, to the extent incorporated herein, inure to the
benefit of Sublandlord, Master Landlord and any other person intended to be
benefited by such provision.  Any non-liability, release, indemnity or hold
harmless provision in the Master Lease for the benefit of the Tenant shall, to
the extent incorporated herein, inure to the benefit of Subtenant and any other
person intended to be benefited by such provision.  Any right of Master Landlord
under the Master Lease of access or inspection, to do work in the Sublease
Premises, or in respect of rules and regulations, shall, to the extent
incorporated herein, inure to the benefit of Sublandlord, Master Landlord and
any other person intended to be benefited by such provision.

                           (e)         All provisions of the Master Lease
requiring the consent or approval of Master Landlord shall be deemed to require
the consent or approval of Master Landlord and Sublandlord.  Any provision of
this Sublease requiring the consent or approval of Sublandlord shall also
require the consent or approval of Master Landlord to the extent such consent is
a requirement under the Master Lease.  Any act of Subtenant that, if proposed to
be undertaken by Sublandlord under the Master Lease would require the consent or
approval of Master Landlord, shall be subject to the consent or approval of
Master Landlord and Sublandlord.  In any instance when Sublandlord's consent or
approval is required under this Sublease and such consent or approval may not be
withheld or denied unreasonably, Sublandlord's refusal to render its consent or
approval shall be deemed reasonable if, among other considerations, the consent
or approval of Master Landlord is required but has not been obtained despite
Sublandlord's request therefor.  Subtenant shall reimburse Sublandlord, within
fifteen (15) days after demand, all reasonable costs incurred by Sublandlord in
seeking the consent or approval of Master Landlord for Subtenant's benefit.

                           (f)         All provisions of the Master Lease that
require the Tenant to submit, exhibit, supply or provide documents, instruments,
certificates, financial statements, evidence, information or other items shall
be deemed to require Subtenant to furnish such items to Master Landlord and
Sublandlord.  Sublandlord shall determine the sufficiency of the items so
furnished and shall be deemed to have acted reasonably if the items so furnished
are determined to be insufficient by Master Landlord.

                           (g)        Sublandlord shall have no obligation to
restore, repair or rebuild the Sublease Premises or any portion thereof, or to
apply any insurance proceeds or condemnation awards it might receive, after any
casualty damage or taking by eminent domain other than those duties of
Sublandlord, as Tenant, set forth in the Master Lease.  To the extent that
Sublandlord is granted the right, under the Master Lease, to terminate the
Master Lease following the occurrence of a casualty to the Sublease Premises,
under section 12 of the Master Lease, or a condemnation, under section 13 of the
Master Lease, Sublandlord agrees not to exercise such right of termination
without the prior written consent of Subtenant, which shall not be unreasonably
withheld or delayed so long as Sublandlord occupies any portion of the Building,
provided that Sublandlord shall not be required to expend any monies to restore
or repair the Sublease Premises, to apply any insurance proceeds payable to
Sublandlord, to extend the Term of the Master Lease or otherwise increase its
obligations under the Master Lease beyond those in effect through the Term of
this Sublease.  Except as provided above, exercise of any such termination right
by Sublandlord shall not constitute a breach or default by Sublandlord under
this Sublease.  Subtenant shall have the right to terminate this Sublease
following any such casualty or condemnation only to the extent that Sublandlord
has the right to terminate the Master Lease.
                           (h)        All provisions of the Master Lease
requiring the Tenant to designate the Master Landlord as an additional insured
on its insurance policy(ies), shall require Subtenant to so designate Master
Landlord, Sublandlord and any other person or entity having an insurable
interest in the Sublease Premises, as determined and required by Master
Landlord, on its insurance policy(ies).  In addition, Subtenant shall (i) 
include in its insurance policies a requirement of its insurer to notify
Sublandlord in writing not less than thirty (30) days prior to any material
change, reduction in coverage, cancellation or other termination of any such
policy, and (ii) concurrently with the execution of this Sublease, deliver to
Sublandlord a certificate of insurance signed by Subtenant’s insurance company. 
Insurance required to be maintained by Master Landlord under the Master Lease
shall continue to be maintained by Master Landlord, notwithstanding anything to
the contrary contained in this Sublease.

                           (i)          Any provision of the Master Lease which
provides for an abatement of Rent shall apply proportionately to Subtenant under
the Sublease Premises only to the extent that the Sublease Premises is affected
by the condition that gives rise to such abatement and Sublandlord receives such
abatement from Master Landlord.

                           (j)          To the maximum extent permitted by law
and the R&H Indemnity described in section 11(b)(iii) of the Master Lease,
Sublandlord will assign, and will exercise commercially reasonable efforts to
provide the benefit of, the R&H Indemnity to Subtenant; provided, however, in no
event shall Sublandlord have any direct or indirect obligation or responsibility
arising under or with respect to the R&H Indemnity or any agreement of which it
is a part or to which it relates.

                           (k)         Sublandlord agrees, during the Term of
this Sublease, not to exercise any right or option to extend the term of the
Master Lease, expand the Master Premises, or purchase the Building or Real
Property, which Sublandlord may hold under the Master Lease, in the event that
such rights or options exist under the Master Lease.
             11.        Compliance with Master Lease.

                           (a)         During the Term and for all periods
thereafter with respect to obligations which arise prior to the termination of
this Sublease, Subtenant shall perform and comply with, for the benefit of
Sublandlord and Master Landlord, the obligations of Tenant under the Master
Lease which pertain to the Sublease Premises and/or this Sublease.  Without
limiting the generality of the foregoing statement, Subtenant shall occupy and
use the Sublease Premises in compliance with the terms of the Master Lease
applicable to the Sublease Premises, and will not do or permit any act or
omission which may result in a violation of or a default under any of the terms
and conditions of the Master Lease, or render Sublandlord liable for any damage,
charge, lien, penalty or expense thereunder.  To the extent that Subtenant makes
any payment of Rent or performs any of its obligations hereunder directly to or
for Master Landlord, Subtenant shall deliver to Sublandlord a copy of any such
payments and such evidence that such other obligations have been performed as
Sublandlord may reasonably request from time to time. If Subtenant fails to pay
any amount or perform any other obligations required to be paid or performed by
Subtenant under this Sublease, after notice and the expiration of any applicable
cure period, Sublandlord may make such payment or perform such obligation, in
which case Subtenant shall, on Sublandlord’s demand, reimburse Sublandlord for
all reasonable costs and expenses actually incurred by Sublandlord.

                           (b)        Subtenant agrees that Sublandlord shall
not be required to perform any of the obligations, agreements or undertakings of
Master Landlord under the Master Lease.  Insofar as any of the obligations,
agreements or undertakings of Sublandlord under this Sublease are required to be
performed under the Master Lease by Master Landlord, Sublandlord, upon
Subtenant's written request, shall use reasonable efforts to seek and obtain
such performance thereof but shall otherwise have no duty, obligation or
liability with respect to the failure of Master Landlord to do so.  This
Sublease shall remain in full force and effect notwithstanding Master Landlord’s
failure or refusal to comply with any such obligations, agreements or
undertakings.  At Subtenant's request, Sublandlord shall assign to Subtenant any
cause of action Sublandlord may have against Master Landlord as a result of
Master Landlord's breach or default under the Master Lease which has caused
damage to Subtenant, to the extent such assignment does not impair Sublandlord's
right to pursue any claims it may have against Master Landlord for damages that
Sublandlord may have incurred.  Alternatively, at Sublandlord's election
following Subtenant's request, Sublandlord consents to be named as a plaintiff
in any action or proceeding that Subtenant may elect to bring against Master
Landlord as a result of Master Landlord's breach or default under the Master
Lease which has caused damage to Subtenant, to the extent such action or
proceeding does not impair Sublandlord's right to pursue any claims it may have
against Master Landlord for damages that Sublandlord may have incurred. 
Subtenant shall indemnify and, at Sublandlord's request and with counsel
approved by Sublandlord, defend Sublandlord and its parents, subsidiaries and
affiliates, now or hereafter existing, and their respective officers, directors,
shareholders, partners, members, representatives, managers, employees, agents,
successors and assigns from and against all losses, costs, damages, expenses and
liabilities, including, without limitation, reasonable attorneys' fees and costs
(collectively, "Liabilities"), which any such indemnified person or entity may
incur or pay out by reason of any such assignment by Landlord, or by Sublandlord
being named as a party in such action or proceeding, or as a result of any
cross-complaint brought against any such indemnified party in such action or
proceeding; provided, however, that such indemnity shall not apply to
Liabilities suffered or incurred as a result of an Event of Default by
Sublandlord under the Master Lease, or the tortious conduct of any such
indemnified party, to the extent such Liabilities are not caused by or the
result of any act or omission of Subtenant.  Without limiting the foregoing,
Subtenant shall reimburse Sublandlord, within fifteen (15) days after demand,
all reasonable costs incurred by Sublandlord in seeking and obtaining Master
Landlord's performance under the Master Lease for the benefit of Subtenant.

                           (c)         Each party agrees to promptly deliver to
the other party a copy of all notices received by such party with respect to the
Sublease Premises from Master Landlord or any governmental agency.
             12.        Subordination to Master Lease.  This Sublease is, and
shall at all times be, subject and subordinate to the Master Lease.  This
Sublease shall also be subject to any amendments, modifications or supplements
to the Master Lease hereafter made, and Subtenant accepts this Sublease subject
to any such amendments, modifications or supplements to the Master Lease
hereafter made, provided that Sublandlord shall not enter into any amendment,
modification or supplement, without Subtenant’s prior written consent that would
prevent or adversely affect the use by Subtenant of the Sublease Premises in
accordance with the terms hereof, increase the obligations of Subtenant or
decrease its rights hereunder, shorten or lengthen the Term hereof or increase
the Rent required to be paid by Subtenant hereunder.  Nothing herein shall be
construed to grant Subtenant any greater rights in and to the Sublease Premises
than Sublandlord holds in the Sublease Premises under the Master Lease.  If the
Master Lease terminates, this Sublease shall terminate and the parties shall be
relieved of any further liability or obligation under this Sublease, excluding
those which accrued prior to such termination and those which by their terms
survive the termination of this Sublease; provided, however, that if the Master
Lease terminates as a result of an Event of Default by Subtenant under this
Sublease, then Subtenant shall be liable to Sublandlord for all damages suffered
as a result of such termination, and if the Master Lease terminates solely as a
result of an Event of Default by Sublandlord under the Master Lease (and no
Event of Default by Subtenant under this Sublease exists), then Sublandlord
shall be liable to Subtenant for all damages suffered as a result of such
termination.  In no event shall either party be liable to the other for indirect
or consequential damages, including, without limitation, loss of profits or loss
of business opportunities as a result thereof.   Sublandlord shall have no
liability to Subtenant for any failure of Master Landlord to apply insurance
proceeds or any condemnation award toward the repair or restoration of the
Sublease Premises or the Building.

             13.        Indemnity.  In addition to the indemnifications provided
by Subtenant to Sublandlord under the provisions of the Master Lease
incorporated herein, Subtenant indemnifies and agrees to defend and hold
harmless Sublandlord and its parents, subsidiaries and affiliates, now or
hereafter existing, and their respective officers, directors, shareholders,
partners, members, representatives, managers, employees, agents, successors and
assigns from and against all losses, costs, damages, expenses and liabilities,
including, without limitation, reasonable attorneys' fees and costs, which any
such indemnified person or entity may incur or pay out by reason of (a) any
personal injury, death or property damage occurring in, on or about the Sublease
Premises to the extent caused by or resulting from the negligence or willful
misconduct of Subtenant or its agents, employees, contractors or invitees; (b)
any act or omission of Subtenant which results in a breach or default by
Sublandlord under the Master Lease; (c) the conduct of Subtenant's business at
the Premises, or (d) any failure by Subtenant to surrender the Sublease Premises
on the Expiration Date or earlier termination of this Sublease in the condition
required by this Sublease.  The foregoing indemnity, defense and hold harmless
obligation shall survive the expiration or sooner termination of this Sublease
and the surrender of the Sublease Premises to Sublandlord.

             14.        Right of Entry.  Supplementing and subject to the
provisions of section 19 of the Master Lease, incorporated herein, Sublandlord's
right of entry includes the right to enter the Sublease Premises to (a) perform
any work or provide any service required of Sublandlord, (b) perform any
covenant which Subtenant fails to perform within a reasonable time period after
written notice, which period shall not exceed thirty (30) days, (c) post any
notices of non-responsibility, or (d) to make any repairs, alterations or
improvements to the Building, the Building's systems or its equipment to the
extent reasonably required for Sublandlord's use and occupancy of Phase 4. 
Sublandlord's entry into the Sublease Premises shall be without abatement of
Rent and shall not constitute a forcible entry into or  detainer of the Sublease
Premises, or a constructive eviction of Subtenant.  Subtenant waives all claims
for damages or for any injuries or inconvenience to or interference with
Subtenant's business, lost profits, any loss of occupancy or quiet enjoyment and
any other loss occasioned thereby, except claims for actual damages directly
resulting from the gross negligence or willful misconduct of Sublandlord or its
contractors.  In an emergency, Sublandlord shall have the right to use any means
that Sublandlord may deem proper to gain access to the Sublease Premises.
             15.        Holding Over.  If Subtenant remains in possession of all
or any portion of the Sublease Premises at the Expiration Date or sooner
termination of this Sublease, with or without the express or implied consent of
Sublandlord, such possession shall constitute a tenancy at sufferance only, and
shall not constitute a renewal hereof or an extension for any further term.  In
such case, the Base Rent shall be payable at a per diem rate for each day that
Subtenant remains in possession of the Sublease Premises at the greater of (a)
150% of the per diem Base Rent for the last month of the Term or (b) the then
current market rent for the Sublease Premises, as determined by Sublandlord. 
Such tenancy shall be subject to all of the terms and conditions of this
Sublease, including, without limitation, the payment of Additional Rent.  A
holding over by Subtenant shall include, without limitation, Subtenant's failure
to surrender possession of the Sublease Premises in the condition required by
this Sublease, for the period reasonably required by Sublandlord, or determined
by Master Landlord, to remove all of Subtenant's property from the Sublease
Premises, to remove any Alterations required to be removed by Subtenant under
this Sublease, to repair any damage to the Sublease Premises, and otherwise to
put the Sublease Premises in the condition required for surrender under this
Sublease.  In addition to payment of the Base Rent (as adjusted) and Additional
Rent during the period of Subtenant's holding over, Subtenant shall reimburse
Sublandlord on demand for the all additional sums, in excess of the Base Rent
(as adjusted) and Additional Rent as provided above, for which Sublandlord
becomes liable to Master Landlord under the Master Lease resulting from
Subtenant's holding over.  The rights set forth in this section 15 are in
addition to all other rights and remedies available to Sublandlord under this
Sublease or at law or in equity.

             16.        Conditions to Sublease. The effectiveness of this
Sublease and the rights, duties, and obligations of Sublandlord and Subtenant
hereunder are expressly subject to and conditioned upon (a) Sublandlord
obtaining (i) the prior written consent of Master Landlord to this Sublease, in
form and content reasonably acceptable to Sublandlord and Subtenant, and (ii)
agreements, in form and content reasonably acceptable to Sublandlord,
terminating the subleases for portions of the Sublease Premises held by Corio,
Inc. and Kana Communications, Inc., and (b) Subtenant executing a lease, in form
and content reasonably acceptable to Subtenant, for the premises located at 740
Bay Road, Redwood City, California.  Sublandlord shall use commercially
reasonable efforts to obtain Master Landlord’s consent to this Sublease and such
termination agreements, but in no event shall Sublandlord be required to pay any
money or other consideration or engage in any litigation to secure such consent
or approval.  If Sublandlord is unable to obtain the consent of Master Landlord
to this Sublease, or to obtain such termination agreements, or if Subtenant is
unable to execute such lease, by July 16, 2001, Sublandlord or Subtenant may
terminate this Sublease by delivering notice thereof to the other party, in
which case all payments of advance Base Rent and Security Deposit made by
Subtenant under this Sublease shall be promptly returned to Subtenant and no
party shall have any further obligations or liabilities under this Sublease.
Subtenant shall cooperate with Sublandlord in connection with Sublandlord’s
efforts to obtain Master Landlord’s consent to this Sublease, including, without
limitation, by providing such documents or information concerning Subtenant as
Landlord may request in connection with the request.

             17.        Brokers.  Sublandlord and Subtenant hereby represent and
warrant to the other that they have had no dealings with any broker, finder, or
similar person who is or might be entitled to a commission or other fee in
connection with introducing Subtenant to the Premises or in connection with this
Sublease, except for the Brokers identified in the Basic Sublease Information,
and that they know of no other person or entity who is entitled to any
compensation in connection with this Sublease.  Sublandlord and Subtenant shall
indemnify, defend, protect and hold harmless the other from and against any and
all loss, cost, liability, damage, or expense (including, without limitation,
attorneys’ fees and costs) incurred by the other as a result of any claim for a
commission or fee by any person (other than the Brokers) who claims to have
dealt with the indemnifying party in connection with this Sublease.
             18.        Representations.

                           (a)         By Subtenant.  Subtenant represents and
warrants to Sublandlord as follows:  Subtenant is duly organized and validly
existing as a corporation under the laws of the State of Delaware; is qualified
to transact business in the State of California; has all lawful power and
authority to enter into this Sublease and perform the obligations on its part to
be performed by Subtenant; and the execution, delivery and performance of this
Sublease by Subtenant has been authorized by all necessary corporate action. 
When executed and delivered by Subtenant and Sublandlord, this Sublease shall be
binding and enforceable against Subtenant in accordance with its terms, subject
only to the satisfaction of the conditions precedent set forth herein, and the
application of equitable principles or bankruptcy rules and regulations which
may limit certain rights or remedies of the parties under certain
circumstances.  No consent, approval, permit or authorization of any person,
entity or governmental agency is required as a condition to the validity or
enforceability of this Sublease in accordance with its terms.  No litigation,
arbitration or other adversarial or governmental proceeding is pending or, to
Subtenant's knowledge, threatened which could impair the enforceability of this
Sublease against Subtenant, or terminate the Master Lease or Subtenant's
interest in the Sublease Premises.  There has not been filed by or against
Subtenant a petition in bankruptcy, voluntary or otherwise, any assignment for
the benefit of creditors, any petition seeking reorganization or arrangement
under the bankruptcy laws of the United States or any state thereof, or any
other action brought pursuant to such bankruptcy laws with respect to Subtenant.

                           (b)        By Sublandlord.  Sublandlord represents
and warrants to Subtenant as follows:  Sublandlord is duly organized and validly
existing as a corporation under the laws of the State of Delaware; is qualified
to transact business in the State of California; has all lawful power and
authority to enter into this Sublease and perform the obligations on its part to
be performed by Sublandlord; and the execution, delivery and performance of this
Sublease by Sublandlord has been authorized by all necessary corporate action. 
When executed and delivered by Subtenant and Sublandlord, this Sublease shall be
binding and enforceable against Subtenant in accordance with its terms, subject
only to the satisfaction of the conditions precedent set forth herein, and the
application of equitable principles or bankruptcy rules and regulations which
may limit certain rights or remedies of the parties under certain
circumstances.  No consent, approval, permit or authorization of any person,
entity or governmental agency is required as a condition to the validity or
enforceability of this Sublease in accordance with its terms.  No litigation,
arbitration or other adversarial or governmental proceeding is pending or, to
Sublandlord's knowledge, threatened which could impair the enforceability of
this Sublease against Sublandlord, or terminate the Master Lease or
Sublandlord's interest in the Sublease Premises.  There has not been filed by or
against Sublandlord a petition in bankruptcy, voluntary or otherwise, any
assignment for the benefit of creditors, any petition seeking reorganization or
arrangement under the bankruptcy laws of the United States or any state thereof,
or any other action brought pursuant to such bankruptcy laws with respect to
Sublandlord.

             19.        Waiver of Redemption.  Subtenant hereby waives, for
itself and all others claiming under Subtenant, any and all rights, now or
hereafter existing, of redemption or relief from forfeiture following the
termination of this Sublease.
             20.        Waiver of Jury Trial.  SUBLANDLORD AND SUBTENANT HEREBY
CONSENT TO (1) THE JURISDICTION OF ANY COMPETENT COURT WITHIN THE STATE OF
CALIFORNIA, (2) SERVICE OF PROCESS BY ANY MEANS AUTHORIZED BY CALIFORNIA LAW,
AND (3) IN THE INTEREST OF SAVING TIME AND EXPENSE, TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER OR THEIR SUCCESSORS, IN EACH CASE, IN RESPECT OF ANY MATTER ARISING OUT OF
OR IN CONNECTION WITH THIS SUBLEASE, THE RELATIONSHIP OF LANDLORD AND TENANT
BETWEEN THE PARTIES, SUBTENANT'S USE OR OCCUPANCY OF THE SUBLEASE PREMISES,
AND/OR ANY CLAIM FOR INJURY OR DAMAGE, OR ANY EMERGENCY OR STATUTORY REMEDY.

             21.        Notices.  All notices given under this Sublease shall be
in writing and shall be given in the manner and with the effect stated in
section 37 of the Master Lease.  If sent to Sublandlord, such notices shall be
addressed to Sublandlord's Address, and if sent to Subtenant, such notices shall
be addressed to Subtenant's Address, as specified in the Basic Sublease
Information.  Either party may change the address to which notices to such party
may be sent; provided, however, that in the event any notice sent to Subtenant
at the address provided by Subtenant is returned as undeliverable or delivery
refused, then such notice to Subtenant shall be effective if delivered to the
Sublease Premises.
             22.        Miscellaneous.

                           (a)         In the event of any action or proceeding
between the parties arising out of or relating to the provisions of this
Sublease, the prevailing party in such action or proceeding shall be entitled to
recover its reasonable attorneys’ and court fees and costs.

                           (b)        Except as set forth in section 10(a), the
time limits set forth in the Master Lease for the giving of notices, making of
demands, performance of any act, condition or covenant, or the exercise of any
right, remedy or option, to the extent such portions of the Master Lease are
incorporated by reference herein, are changed for the purpose of this Sublease,
by lengthening or shortening the same in each instance by five (5) days, as
appropriate, so that notices may be given, demands made, or any act, condition
or covenant performed, or any right, remedy or option hereunder exercised, by
Sublandlord or Subtenant, as the case may be, within the time limits relating
thereto contained in the Master Lease.

                           (c)         This Sublease may be executed in
counterparts, all of which taken together shall constitute one agreement.  A
facsimile signature of a party to this Sublease shall be effective as the
original signature of such party.  Any party who executes this Sublease by
facsimile signature shall cause the original thereof to be delivered to the
other party by overnight courier service.  All exhibits attached to this
Sublease are incorporated herein by this reference.

                           (d)        If any provision of this Sublease shall
prove to be invalid or unenforceable, such provision shall be deemed modified to
the minimum extent necessary to render it valid and enforceable, and if not
susceptible to such modification, such provision shall be stricken from this
Sublease.  In no event shall any such provision affect, impair or invalidate any
other provision of this Sublease, and such other provisions shall remain in full
force and effect.

                           (e)         This Sublease constitutes the entire
agreement regarding the transaction covered hereby, and supersedes all prior
discussions, negotiations, memoranda and understandings concerning the same. 
This Sublease may not be supplemented, modified, or amended except by an
agreement in writing signed by the parties hereto or their respective successors
in interest.

                           (f)         Sublandlord and Subtenant agree that at
any time or from time to time after the execution of this Sublease they shall,
upon request of each other, execute and deliver such further documents and do
such further acts and things as such party may reasonably request in order to
fully effect the purpose of this Sublease.

                           (g)        There are no third party beneficiaries of
this Sublease.

                           (h)        The captions and headings used in this
Sublease are provided for convenience of reference only and shall not affect the
meaning or interpretation of any provision of this Sublease.

                           (i)          Subtenant shall not record this Sublease
or any memorandum, affidavit or other writing hereof.     
             The parties have caused this Sublease to be executed and delivered
by their respective duly authorized officers, effective as of the Effective Date
specified above, subject to satisfaction of the conditions precedent set forth
in section 16 above.

SUBLANDLORD:   SUBTENANT:       HEARTPORT, INC., a Delaware corporation      
DELTAGEN, INC., a Delaware corporation          By:   By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name:   Name:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:   Title:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

EXHIBIT A

SUBLEASE PREMISES FLOOR PLAN

EXHIBIT B

MASTER LEASE (REDACTED)

EXHIBIT C

FORM OF LETTER OF CREDIT

[BANK NAME/ADDRESS]

IRREVOCABLE STANDBY LETTER OF CREDIT:  #

DATE OF ISSUE:
DATE OF EXPIRY:
PLACE OF EXPIRY: AT OUR COUNTERS IN __________, CALIFORNIA

APPLICANT:                DELTAGEN, INC.
                                        740 BAY ROAD
                                        REDWOOD CITY, CA 94063

BENEFICIARY:            HEARTPORT, INC.
                                        C/O ETHICON, INC.
                                        U.S. ROUTE 22 WEST
                                        SOMERVILLE, NJ 08876

AMOUNT:                    USD                               
                                       
(                                                                                           
U.S. DOLLARS)

GENTLEMEN:

WE HEREBY ESTABLISH IN YOUR FAVOR OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
_______________, FOR THE ACCOUNT OF DELTAGEN, INC., UP TO THE AGGREGATE AMOUNT
OF USD                              AVAILABLE BY PAYMENT AGAINST BENEFICIARY'S
DRAFT(S) AT SIGHT DRAWN ON [BANK NAME], [LOCATION] ACCOMPANIED BY THE FOLLOWING
DOCUMENTS:

(A)       ORIGINAL OF THIS CREDIT AND AMENDMENTS, IF ANY, FOR OUR ENDORSEMENT
THEREON OF THE AMOUNT OF SUCH DRAFT.

(B)        BENEFICIARY'S WRITTEN STATEMENT, ON BENEFICIARY'S LETTERHEAD,
MANUALLY SIGNED AND DATED BY BENEFICIARY'S OFFICER OR DULY AUTHORIZED AGENT,
CERTIFYING THAT (I) AN EVENT OF DEFAULT HAS OCCURRED UNDER THE TERMS OF THE
SUBLEASE, DATED JULY 10, 2001, BETWEEN BENEFICIARY, AS SUBLANDLORD, AND
DELTAGEN, INC., AS SUBTENANT, AND HAS NOT BEEN CURED WITHIN THE CURE PERIOD
PROVIDED THEREFOR UNDER THE SUBLEASE, IF ANY, OR (II) BENEFICIARY IS OTHERWISE
ENTITLED TO DRAW ON THIS LETTER OF CREDIT UNDER THE TERMS OF THE SUBLEASE, AND
IN EITHER CASE (III) THE AMOUNT OF THE DRAFT ACCOMPANYING SUCH STATEMENT IS DUE
AND PAYABLE TO BENEFICIARY UNDER THE TERMS OF THE SUBLEASE.

PARTIAL AND MULTIPLE DRAWS ARE PERMITTED. THIS LETTER OF CREDIT IS TRANSFERABLE
TO AND IN ACCORDANCE WITH THE TERMS OF A WRITTEN STATEMENT, EXECUTED BY
BENEFICIARY, SUBSTANTIALLY IN THE FORM OF EXHIBIT 1 ATTACHED HERETO, UPON OUR
RECEIPT OF SUCH STATEMENT.

THIS LETTER OF CREDIT SHALL BE AUTOMATICALLY RENEWED WITHOUT ANY AMENDMENT FOR A
PERIOD OF ONE YEAR FROM THE PRESENT OR EACH FUTURE SUCCESSIVE EXPIRATION DATE
UNLESS AT LEAST THIRTY (30) DAYS PRIOR TO SUCH DATE WE NOTIFY YOU AND APPLICANT
BY OVERNIGHT MAIL OR PERSONAL DELIVERY OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED THAT WE ELECT NOT TO RENEW THIS LETTER OF CREDIT FOR ANY ADDITIONAL
PERIOD, IN WHICH EVENT BENEFICIARY SHALL BE ENTITLED TO DRAW BY SIGHT DRAFT
ALONE THE FULL AMOUNT OF THIS LETTER OF CREDIT.

DOCUMENTS MUST BE SENT TO US VIA OVERNIGHT COURIER OR PERSONAL DELIVERY AT OUR
ADDRESS:

WE HEREBY ENGAGE WITH DRAWERS AND/OR BONA FIDE HOLDERS THAT DRAFTS DRAWN UNDER
AND IN CONFORMANCE WITH THE TERMS AND CONDITIONS OF THIS CREDIT WILL BE DULY
HONORED ON PRESENTATION AT OUR COUNTERS IN              , CALIFORNIA.

DRAFT(S) MUST INDICATE THE NUMBER AND DATE OF THIS CREDIT.

THIS CREDIT IS SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY
CREDITS (1993 REVISION), INTERNATIONAL CHAMBER OF COMMERCE, PUBLICATION NUMBER
500, AND ENGAGES US IN ACCORDANCE WITH THE TERMS THEREOF.

           

--------------------------------------------------------------------------------

                  AUTHORIZED SIGNATURE      

 

Exhibit 1 to Letter of Credit

Date:

To: [Bank Name/Address]     Re: Standby Letter of Credit No.        

--------------------------------------------------------------------------------

    Issued by [Bank Name]       Letter of Credit Amount: $        

--------------------------------------------------------------------------------

 

Gentlemen:

For value received, the undersigned Beneficiary of the above referenced Letter
of Credit hereby irrevocably transfers all rights of Beneficiary to draw under
the Letter of Credit up to its available amount existing as of the date of this
transfer to the following Transferee:

Name of Transferee:    

--------------------------------------------------------------------------------

Address:    

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

By this transfer, all rights of the Beneficiary in such Letter of Credit are
transferred to the Transferee.  From and after the date of this letter, the
Transferee shall have the sole rights as the Beneficiary under the Letter of
Credit, including, without limitation, rights relating to draws against and
amendments, if any, to the Letter of Credit.  All amendments are to be advised
directly to the Transferee without necessity of any consent of or notice to the
undersigned Beneficiary.

Accompanying this letter is the original of the Letter of Credit.  You are
authorized to endorse the transfer on the Letter of Credit and forward it direct
to the Transferee with your customary notice of transfer.  Please forward to us
a copy of the notice of transfer to confirm your compliance with these
instructions.

Sincerely,

HEARTPORT, INC.

By:   [signature guaranty]  

--------------------------------------------------------------------------------

    Name:      

--------------------------------------------------------------------------------

    Title:      

--------------------------------------------------------------------------------

   

EXHIBIT D

SUBTENANT IMPROVEMENTS
AND
BUILDING MODIFICATIONS

(A)       Initial Subtenant Improvements:

             Following is a partial list of the Subtenant Improvements. 
Subtenant shall complete the construction and installation of the following
Subtenant Improvements, at Subtenant's expense, prior to introducing laboratory
animals to the Sublease Premises (but not as a condition to Sublandlord's
ability to tender possession of the Phase 1, 2 and 3 portions of the Sublease
Premises).  Subtenant acknowledges that the following Subtenant Improvements and
the Building Improvements described below are important to Sublandlord's
operations in the Phase 4 Sublease Premises in order to maintain adequate
isolation of Sublandlord’s operations from potential contaminants that may
emanate from Subtenant’s animal facility in Phases 1, 2 and 3.

             1.          Subtenant will provide containment in its cage wash
area to prevent effluent based contaminant infiltration to the Phase 4 Sublease
Premises.

             2.          Subtenant will install separate air handling units and
related ductwork for its air system to prevent airborne contaminant infiltration
to the Phase 4 Sublease Premises.

             3.          Subtenant will install double backflow prevention on
the water system, and separate its domestic water lines from those serving the
Phase 4 Sublease Premises.

             4.          Subtenant will cause its waste water disposal lines to
be separated from the waste water disposal system serving the Phase 4 Sublease
Premises until outside the Building.

             The foregoing list does not address operational requirements of
Subtenant.  Any additional utility requirements (including, without limitation,
electric, gas, water and sewer) of Subtenant which is in excess of the current
capacity of the Building applicable to the Sublease Premises must be identified
and addressed by Subtenant, at Subtenant's expense.

(B)        Building Modifications.

             The following Building Modifications shall be made by Subtenant, at
Subtenant's expense, except as otherwise provided below, to isolate
Sublandlord’s manufacturing operation in the Phase 4 Sublease Premises from
Subtenant’s animal facilities.

             (1)         Initial Demising Work.  The initial demising work
described below shall be performed prior to date indicated for each element of
the demising work.

                           (a)         First Floor Demising Wall.  Prior to
commencement of demolition and construction of the Subtenant Improvements to the
interior of the Phase 1, 2 and 3 portions of the Sublease Premises, and in all
events prior to the introduction of laboratory animals to the Sublease Premises,
Subtenant shall construct on the first floor of the Building a demising wall
separating the Phase 1, 2 and 3 Sublease Premises from the Phase 4 Sublease
Premises.  Such demising wall shall consist of full height parallel partitions
from floor to underside of overhead deck, separated by an air cavity which shall
be operated at an air pressure which is less than that of the air pressure on
each the opposing sides of the cavity.  Each of the parallel partitions shall be
completely sealed to prevent air leakage, and contain magnahelic air pressure
gauges with alert monitoring for verifying proper air pressure in the air
cavity.  The parallel partitions shall be separated by enough space (approx.
24”) to allow for maintenance personnel to verify the integrity of the air
cavity.  The air system servicing the air cavity between the parallel partitions
shall be supported by Subtenant’s emergency back-up power, such that in the
event of power loss, the air cavity shall remain at an air pressure less than
that of the Phase 4 Sublease Premises.  Any electrical conduits or other
penetrations between the parallel partitions that pass from/to the Phase 1, 2
and 3 Sublease Premises to/from the Phase 4 Sublease Premises shall be sealed at
the junction box or other point of penetration.

                           (b)        Second Floor Demising Wall.  On or before
October 15, 2001, Subtenant shall construct on the second floor of the Sublease
Premises a demising wall separating the Phase 1, 2 and 3 portion of the Sublease
Premises from the Phase 4 Sublease Premises on the second floor.  Such demising
wall shall consist of standard office partition walls from floor to ceiling.  In
demising the second floor office space, the contractor shall relocate lighting,
switches, electrical outlets, HVAC, fire sprinkler and related Building Systems
as necessary to provide electrical service, balanced HVAC and life safety
systems to the Phase 4 Sublease Premises.

                           (c)         HVAC System. Prior to the introduction of
laboratory animals to the Phase 1 (but not as a condition to Sublandlord's
ability to tender possession of the Phase 1, 2 and 3 portions of the Sublease
Premises), 2 or 3 portions of the Sublease Premises, the ventilation ductwork
serving Sublandlord’s clean room  on the first floor of  the Phase 4 Sublease
Premises shall be isolated, headed-off, sealed and relocated as not to traverse
through the Phase 1, 2 and 3 Sublease Premises on the first floor.

                           (d)        Loading Dock.  Prior to the introduction
of laboratory animals to the Phase 1, 2 or 3 portions of the Sublease Premises
(but not as a condition to Sublandlord's ability to tender possession of the
Phase 1, 2 and 3 portions of the Sublease Premises), Subtenant shall construct
(i) a demising wall dividing the loading dock into two approximately equal
portions, (ii) floor to ceiling partition walls, with an enclosure and door,
enclosing the loading dock serving the Phase 4 Sublease Premises, thus forming
an airlock for shipping and receiving on the loading dock for the Phase 4
Sublease Premises, and (iii) if requested by Sublandlord, additional, reasonable
lighting within such loading dock enclosure.

             The initial demising work described above will be performed by
Subtenant’s designated engineer and contractor, and coordinated with Subtenant’s
construction of the Subtenant Improvements or other Alterations required by
Subtenant, thus minimizing the issues of multiple engineers and contractors on
site.  The engineering and construction shall be subject to review and approval
by Sublandlord.  The cost of the initial demising work described above will be
equally shared by Subtenant and Sublandlord, with Sublandlord’s total
expenditure for the initial demising work not to exceed a maximum of $200,000.

             (2)         Potential Additional Demising Work.  For the purposes
of assessing whether exhaust contaminants from the HVAC system serving the Phase
1, 2 and 3 Sublease Premises can migrate to the HVAC air intake system serving
the Phase 4 Sublease Premises, thereby affecting Sublandlord's sterile
operations, Sublandlord agrees to conduct and commission at its own expense a
wind-wake analysis.  The study will be conducted by Sublandlord’s designated
engineer and reviewed by Subtenant’s engineer.  Should the outcome of the study
indicate that there is no impact of Subtenant’s exhaust on Sublandlord’s sterile
operations, then no additional demising work shall be required.  If on the other
hand, the wind-wake study indicates that there may be an impact to Sublandlord’s
sterile operations, then Sublandlord and Subtenant agree that additional
demising to Subtenant’s air exhaust system may be required.  Sublandlord’s
engineer will recommend the additional demising requirements, and Subtenant’s
engineer and contractor shall perform the work.  Sublandlord and Subtenant will
equally share the cost of the additional demising work, provided that such
demising work is not or will not be otherwise required of Subtenant to comply
with applicable law with respect to Subtenant's use of the Sublease Premises or
in connection with Subtenant's Alterations to the Sublease Premises.  If such
work is otherwise required by applicable law, then it shall be performed at
Subtenant's expense.

             (3)         Additional Provisions.

                           (a)         During the course of construction of the
initial demising work described above, Subtenant will cause its contractors to
install temporary partitions, air filtration systems, and take other steps to
prevent the transmission of airborne contaminants, debris, and excessive noise
into the portions of the Building currently occupied by Sublandlord, and to
provide security for Phase 4.  Such procedures shall continue to be employed
after Sublandlord relocates to the Phase 4 portion of the Sublease Premises
until completion of the above demising work.

                           (b)        All initial and additional demising work
shall be done in accordance with specifications provided by Sublandlord and
pursuant to plans prepared by Subtenant's architect.  Following completion of
all demising engineering and construction in accordance with the plans and
specifications therefor, Subtenant shall assign to Sublandlord all warranties
obtained from its architect, engineers and contractors for such work.

                           (c)         All construction activities by Subtenant
that could affect Sublandlord's business and operations in the Sublease Premises
must be coordinated and scheduled in advance to minimize the impact to
Sublandlord's operations.

                           (d)        All Subtenant Improvements and Building
Modifications shall be done using new materials of a quality and grade
consistent with the existing improvements in the Building.  The surfaces of the
first and second floor demising walls on the interior of the Phase 4 Premises
shall be painted to match the painted surfaces of the existing walls within
Phase 4.

                           (e)         Prior to commencing construction of the
Building Modifications, Subtenant shall provide to Sublandlord a detailed, line
item budget showing all costs anticipated to be incurred.  Such budget and cost
management during the course of construction shall be maintained separate from
the budget and costs associated with the Subtenant Improvements.  Sublandlord
shall have the right to review the books, records, invoices and related
documentation pertaining to the Building Modifications and their costs.

EXHIBIT E

SCHEDULE OF TERMS

             This Schedule of Terms (the "Schedule") is executed and delivered
by Heartport, Inc., a Delaware corporation, and Deltagen, Inc., a Delaware
corporation, in their capacities as Sublandlord and Subtenant, respectively,
under that certain Sublease Agreement, dated as of July 10, 2001 for premises
located at 700 Bay Road, Redwood City, California (the "Sublease").  Capitalized
terms used in this Schedule without definition have the same meanings as are
given to such terms in the Sublease.

Sublandlord and Subtenant agree as follows:

1.          The rentable square footage of each Phase of the Sublease Premises
is as follows:

Phase 1      

--------------------------------------------------------------------------------

  Phase 2      

--------------------------------------------------------------------------------

  Phase 3      

--------------------------------------------------------------------------------

  Phase 4      

--------------------------------------------------------------------------------

 

             Total rentable square feet of Sublease Premises:  132,347.

2.          The Base Rent for each Phase of the Sublease Premise is as follows:

  Rate Per R.S.F.   Phase 1   Phase 2   Phase 3   Phase 1 Rent Commencement Date
through Month 4 $ 1.75               Month 5 through 10/14/02 $ 2.75            
  Phase 2 Rent Commencement Date through 10/14/02 $ 2.75               Phase 3
Rent Commencement Date through 10/14/02 $ 2.75               10/15/02 through
10/14/03 $ 2.8325               10/15/03 through 10/14/04 $ 2.9175              
10/15/04 through 10/14/05 $ 3.0050               10/15/05 through 10/14/06 $
3.0951               10/15/06 through 10/14/07 $ 3.1880               10/15/07
through 10/14/08 $ 3.2836               10/15/08 through 10/14/09 $ 3.3822      
        10/15/09 through 07/14/10 $ 3.4836              

Base Rent for Phase 4 shall be the product of the rentable square footage of
Phase 4 and the Base Rent per rentable square foot in effect on the Phase 4 Rent
Commencement Date. 3.          Subtenant's Proportionate Share from and after
the Commencement Date of each Phase of the Sublease Premises is as follows:

Commencement Date: Subtenant's Proportionate Share   Phase 1 Commencement Date %
    Phase 2 Commencement Date %     Phase 3 Commencement Date %     Phase 4
Commencement Date 100.0000%  

4.          Subtenant's Parking Allocation from and after the Commencement Date
of each Phase of the Sublease Premises is as follows:

Commencement Date: Subtenant's Parking Allocation   Phase 1 Commencement Date
spaces     Phase 2 Commencement Date spaces     Phase 3 Commencement Date spaces
    Phase 4 Commencement Date 436 spaces  

As amended by the terms of this Schedule, the Sublease shall remain in full
force and effect in accordance with its terms.

Sublandlord and Subtenant have caused this Schedule to be executed and delivered
by their respective duly authorized officers.

SUBLANDLORD:   SUBTENANT:       HEARTPORT, INC., a Delaware corporation        
DELTAGEN, INC., a Delaware corporation             By:   By:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

  Name:   Name:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Title:   Title:  

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Date:                          , 2001   Date:                         , 2001    
 

 